               IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

STEVEN JAMES BERLINER,
                                      Case No. 3:15-cv-01787-SI
          Petitioner,
                                      OPINION AND ORDER
     v.

BRIAN GEERS, et al.,

          Respondents.

    Nell Brown
    Assistant Federal Public Defender
    101 S.W. Main Street, Suite 1700
    Portland, Oregon 97204

          Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     Kristen E. Boyd, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondents




      1 - OPINION AND ORDER
SIMON, District Judge.
      Petitioner brings            this   habeas   corpus    case pursuant   to   28
U.S. C.       §   2254    challenging the      legality of    several   state-court
convictions.          For the reasons that follow,           the Amended Petition

for Writ of Habeas Corpus (#1) is denied.
                                      BACKGROUND

          The background         facts,   as   stated by the Oregon Court         of
Appeals during Petitioner's direct appeal, are as follows:

                  Defendant attended a party at the home of a
                  neighbor in rural Lincoln County. He began
                  drinking beer and smoking marijuana shortly
                  after he arrived and continued to do so until
                  around 10:00 p.m. when he and two friends
                  decided to leave the party to go to a bar.
                  They started off in defendant's vehicle, a
                  1972 sport utility vehicle that defendant
                  used to go "mudding." The vehicle had a roll
                  bar, but no doors and no top. Defendant was
                  driving. Nobody was wearing a seat belt, and
                  defendant was carrying a cup of beer in one
                  hand. As he started down a hilly, wooded
                  road, he lost control of the vehicle. It hit
                  a tree and rolled down a steep embankment.
                  All three occupants were injured and taken to
                  a hospital where one of the passengers died
                  from his injuries. Also at the hospital, a
                  laboratory technician supervised a test to
                  determine defendant's blood alcohol content
                   (BAC) based on the alcohol content of his
                  blood plasma, but not his whole blood. That
                  test showed a BAC of .086.

State v. Berliner, 232 Or. App. 539, 222 P.3d 744 (2009).

      The Lincoln County Grand Jury indicted Petitioner on one

count of each of the following: Manslaughter in the First Degree,

Manslaughter in the Second Degree, Assault in the Third Degree,

Driving           Under    the   Influence,     Reckless     Driving,   Recklessly



          2       OPINION AND ORDER
Endangering Another,                  and   Ori ving While          Suspended.     Respondents'

Exhibit 102.             Petitioner's first trial resulted in a hung jury,

and the State re-tried him.

        Petitioner's primary strategy was to establish that he had

not actually been the driver of the vehicle. Secondarily (and the

focus        of    this      Opinion),       he    sought      to    challenge      the    State's

representation that his BAC exceeded Oregon's legal limit of .08.

The     vehicular          accident         occurred      at    10:10      p.m.   The     hospital

performed a plasma test of Petitioner's blood at                                   11: 50 pm and

reported a           . 08 6 BAC result.           Authorities obtained a warrant for

two   additional             blood     draws      which   the       Oregon   State      Crime   Lab

analyzed using a "whole bloodn method and found Petitioner's BCA

to be .02 at 1:15 a.m. and .01 at 2:20 a.m.

        At    trial,       the State offered only the                     11:50 p.m.      hospital

.086 BAC result to establish that Petitioner was intoxicated at

the     time        of    the       accident.     Petitioner's          attorney     called     Dr.

Raymond           Grimsbo,      a    forensic      scientist,        to    testify      about   the

hospital's method of testing Petitioner's blood. Dr. Grimsbo was

prepared to testify that the hospital did not use the whole blood

"gold standardn of testing as utilized by the Oregon State Crime

Lab, and instead determined BAC based off of the plasma portion

of the blood sample only.                      The State objected to Dr.                Grimsbo' s

testimony before he could fully present it,                                and the prosecutor

examined Dr. Grimsbo outside the presence of the jury.




         3 - OPINION AND ORDER
        Dr.    Grimsbo       was    of    the       opinion    that    the    plasma      testing

method employed by the hospital would produce a result 15% higher

than the whole blood test used by the Crime Lab. He was therefore

prepared to          testify that          where      the plasma-based hospital                test

revealed       a    . 086   BAC,     when      adjusted       to    reflect       gold   standard

testing where the plasma has not been "spun off" from the whole

blood, Petitioner's BAC was actually .073, placing him below the

legal limit of .08. Trial Transcript, p. 1718.                             In the event the

jury concluded Petitioner was the driver of the vehicle,                                    trial

counsel       intended       to    demonstrate         that    he    did   not     behave      in   a

manner that manifested an extreme indifference to the value of

human life so as to justify a Manslaughter conviction because his

BAC was within permissible limits.

        The    trial        judge        repeatedly        explained         to    Petitioner's

attorney       that    he    needed       to    lay    a     proper    foundation        for    the

testimony,          that    he     needed      to    "draw    that    nexus       between      [Dr.

Grimsbo's) opinion and, um, that which actually occurred in this

case on one level or another." Id at 1751. The judge noted that

his "comfort level, even now, is being tested as far as what I've

said,    uh, because I don't know that it's my role to provide the

answers."          Id at    1751-52.      It appears the judge was waiting for

counsel to seek leave to admit the whole blood tests from the

Crime Lab, but counsel never did. The judge ultimately refused to

permit Dr. Grimsbo to testify for lack of a proper foundation, id




         4 - OPINION AND ORDER
at    1759,     the   jury convicted Petitioner on all counts,                     and the

trial court sentenced him to 120 months in prison.

        During his direct appeal, Petitioner argued in relevant part

that:     (1)    the evidence adduced from the BAC hospital test was

inadmissible          because   the    testing     was    not      done     pursuant        to

statutory requirements; and (2) the trial court erred when it did

not     allow     Dr.    Grimsbo      to    testify   that        the     .086    BAC      was

artificially elevated because the test relied on blood plasma,

not whole blood.          The Court of Appeals found that although the

issues     "present      interesting        questions,n      it    did     not     need     to

address them because a person is considered to be driving under

the influence of intoxicants in Oregon either with a .08 BAC, or

if the person is under the influence of liquor or a controlled

substance.       It noted that Petitioner testified at trial not only

that he consumed ten cups of beer and smoked marijuana at the

party,     but    also   that   he was      intoxicated and         impaired when he

left. Berliner, 232 Or. App. at 545. It therefore concluded that

any     error    regarding      the   BAC    was   harmless.       Petitioner        sought

further review in the Oregon Supreme Court, which was denied. 348

Or. 291, 231 P.3d 795 (2010).

        Petitioner next filed for post-conviction relief                         ("PCRn)    in

Umatilla County where he claimed that a competent trial attorney

would have recognized the exculpatory value of the Crime Lab's

whole blood tests and offered them as evidence.                           The PCR court

denied relief on this claim as well as others not relevant to



         5 - OPINION AND ORDER
this habeas proceeding. The Oregon Court of Appeals affirmed the

PCR   court's    decision    without     opinion,          and   the   Oregon       Supreme

Court denied review.        Berliner v.        Coursey, 266 Or. App.               229,    337

P. 3d 204 (2014), rev. denied, 356 Or. 689, 344 P. 3d 1111 (2015).

      Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

September 21, 2015, and the Court appointed counsel to represent

him   shortly      thereafter.        With     the     assistance           of     counsel,

Petitioner      argues    that   he   received       ineffective       assistance           of

trial counsel when his attorney failed to:                   (1)    introduce        valid,

exculpatory BAC evidence in the form of the Crime Lab results;

(2)   adequately     object      to    the     hospital's          plasma        test;     and

(3) elicit      relevant    testimony        from    Dr.    Grimsbo    regarding           the

invalid BAC evidence.

I.    Unargued Claims

      The Petition for Writ of Habeas Corpus raises 19 grounds for

relief,    and Petitioner's argued claims represent Grounds                              Eight

and Ten.     Petitioner does not argue the merits of his remaining

claims in his briefing, nor does he address any of Respondents'

arguments as to why relief on these claims should be denied. The

Court has examined these claims on the existing record and the

prose Petition and concluded that Petitioner has not carried his

burden of proof.         See Silva v.    Woodford,         279 F.3d 825,           835    (9th

Cir. 2002)    (Petitioner bears the burden of proving his claims).

Ill

Ill


       6 - OPINION AND ORDER
II.   Claims Properly Before This Court

      Respondents assert that Petitioner failed to fairly present

his argued claims that counsel                   failed to move to suppress the

hospital      draw,   or   introduce expert            testimony        from   Dr.    Grimsbo

challenging       the      plasma        test,   1     leaving      them       procedurally

defaulted. See Rose v. Lundy, 455 U.S. 509, 519 (1982)                           (requiring

a habeas petitioner to present his claims to a state's highest

court in order to preserve them for federal habeas review) . He

directs     this Court's     attention to the              PCR Petition for Review

filed in the Oregon Supreme Court where Petitioner clearly framed

the   issue     presented     as    whether          counsel      was   constitutionally

ineffective "for failing to offer the results of an exculpatory

blood alcohol test         into evidence during a                 jury trial when the

test contradicts the results of a blood test offered by the state

and   the     defendant's       level      of        intoxication       is     directly      at

issue[.]" Respondents' Exhibit 142, p. 15.

      As    Petitioner      points        out,       his   argued       claims       are   all

necessarily reliant upon whether counsel failed to appreciate the

significance of,        and present evidence of,                  the results from the

Crime Lab blood testing.            The Court views              the claim broadly to

state that trial counsel's failure to recognize the importance of

the   Crime     Lab   results      and    introduce        them    prevented         him   from




1  Petitioner also suggests that counsel should have obtained an independent
blood test but does not pursue this claim beyond his initial brief,
recognizing that it "is not essential to [his] claim." Reply (#59), p. 4 n.2.


       7 - OPINION AND ORDER
effectively presenting Dr. Grimsbo's testimony so as to mount a

challenge to the State's plasma test result.

III. Standard of Review

           An   application          for   a   writ       of habeas            corpus       shall not be

granted unless adjudication of the claim in state court resulted

in     a    decision         that     was:       ( 1)     "contrary            to,    or     involved      an

unreasonable application of, clearly established Federal law, as

determined            by    the     Supreme       Court         of    the       United      States;"       or

(2) "based on an unreasonable determination of the facts in light

of    the       evidence      presented          in     the     State     court       proceeding."         28

U.S.C. § 2254 (d).                A state court decision is ''contrary to .

clearly established precedent if the state court applies a rule

that       contradicts         the    governing           law    set      forth       in    [the    Supreme

Court's]         cases'' or ''if the state court confronts a set of facts

that       are materially indistinguishable                           from      a    decision      of    [the

Supreme]         Court      and nevertheless              arrives         at    a    result       different

from [that] precedent." Williams v.                             Taylor,        529 U.S. 362, 405-06

(2000).

           Under the ''unreasonable application'' clause of§ 2254(d) (1),

a    federal       habeas         court    may    grant         relief       "if      the    state      court

identifies            the    correct       governing            legal        principle        from       [the

Supreme          Court's]          decisions            but     unreasonably               applies       that

principle to the facts of the prisoner's case." Id at 413.                                                The

"unreasonable               application"          clause         requires            the    state       court

decision         to    be    more     than     incorrect             or   erroneous.         Id    at    410.



            8 - OPINION AND ORDER
Twenty-eight U.S.C.             §    2254 (d)        "preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree that                 the    state court's          decision conflicts with

[the     Supreme]           Court's         precedents.           It        goes     no      farther."

Harrington v.         Richter,       562 U.S. 86, 102 (2011).

        Twenty-eight          U.S. C.      §     2254 (d) ( 2)    allows       a     petitioner       to

"challenge          the     substance          of    the     state     court's        findings       and

attempt       to     show     that        those      findings        were     not     supported      by

substantial          evidence        in    the       state     court    record."           Hibbler    v.

Benedetti,          693 F.3d 1140, 1146 (9 th Cir. 2012).                          A federal habeas

court cannot overturn a state court decision on factual grounds

"unless           objectively        unreasonable            in   light        of     the    evidence

presented in the state-court proceeding." Miller-El v. Cockrell,

537 U.S. 322, 340 (2003). This is a "'daunting standard-one that

will be satisfied in relatively few cases,' especially because we

must         be      'particularly             deferential             to      our         state-court

colleagues."' Hernandez v.                     Holland,       750 F.3d 843,           857    (9 th Cir.

2014)     (quoting        Taylor      v.    Maddox,        366 F.3d 992,             1000    (9 th Cir.

2004)).

IV.     Analysis

        Petitioner argues that although his trial attorney was aware

of     the        science     that        shows       plasma-derived           BAC     results       are

artificially          high,     counsel             missed    a   critical          opportunity       to

establish this fact by ignoring the Crime Lab results. He claims

that     with        normal,        general          BAC     dissipation           rates    which     he



         9 - OPINION AND ORDER
estimates to be .0175 per hour, he could not have possibly gone

from a        . 08 6 BAC to a            . 02 BAC in approximately 90 minutes.                             He

further contends that his personal dissipation is demonstrably

less,    .01 per hour, given his 1:15 a.m.                               (.02 BAC) and 2:20 a.m.

(. 01    BAC)       results       from    the    Crime     Lab.          Based upon             this   math,

Petitioner estimates that he could not have had a BAC of more

than .045 at the time of the accident, placing him well below the

legal limit.           He reasons that counsel could have used the "gold

standard" results from the Crime Lab to show the invalidity of

the     plasma         test       (with    the     help        of        Dr.     Grimsbo),         thereby

demonstrating Petitioner was not intoxicated and therefore did

not     act     with       the    intent    necessary          to        support       a   Manslaughter

conviction.
        Because no Supreme Court precedent is directly on point that

corresponds to the facts of this case, the Court uses the general

two-part        test       established       by    the     Supreme             Court       to    determine

whether       Petitioner          received ineffective assistance of counsel.

Knowles        v.    Mirzayance,           556    U.S.    111,           122-23        (2009).         First,

Petitioner must show that his counsel's performance fell below an

objective standard of reasonableness.                           Strickland v.               Washington,

466     U.S.        668,      686-87       (1984).       Due        to     the     difficulties            in

evaluating counsel's performance,                        courts must indulge a                         strong

presumption          that        the   conduct    falls        within the           "wide         range    of

reasonable professional assistance.'' Id at 689.




         10 - OPINION AND ORDER
        Second,     Petitioner must show that his counsel's performance

prejudiced the           defense.      The    appropriate          test        for    prejudice      is

whether       Petitioner         can       show    "that        there         is     a    reasonable

probability that,              but   for    counsel's unprofessional errors,                        the

result of the proceeding would have been different.''                                     Id at 694.

A reasonable probability is one which is sufficient to undermine

confidence         in    the     outcome      of    the     trial.            Id     at   696.     When

Strickland's general standard is combined with the standard of

review governing 28 U.S.C. § 2254 habeas corpus cases, the result
                                                                   11
is a    "doubly deferential judicial review.                            Mirzayance,          556 U.S.

at 122.

        Trial counsel was deposed prior to Petitioner's PCR hearing,

and he stated that he did not seek out an independent blood test

because he feared it might show Petitioner to be over the legal

limit    at   the       time    of the      accident.      This,         in turn,         would have

prevented him from calling Dr.                     Grimsbo to challenge the plasma

test.    Respondents'          Exhibit 134,        p.     45.    He reasoned,             "even if I

had gotten a            blood draw that           said,    Okay,         so    instead of being

.084, whatever,          it was actually .075, it's close enough that the

jury could still pound him." Id at 45-46.                               Counsel was concerned

that    he    might       prevail      on    the     DUI        charge        but     lose    on    the

Manslaughter charge in this fashion.                        Id at        46.       Counsel had the

following exchange with Petitioner's PCR attorney:

              Q:   And then on Mr. Grimsbo' s testimony, I
              read his testimony and your attempt to get
              him to offer an opinion that a blood result
              on the hospital blood, which was an .08,


         11 - OPINION AND ORDER
   there's some percentage that he could come up
   with to maybe get it lower than an .08.

   A. Right. When you do one test, you get a
   particular number, and the other test that
   Grimsbo was advocating for that I think was
   actually the standard for DUI Is anyway, we
   would give a certain percentage beneath the
   other test, which would be the one that was
   done at the hospital. But I don't remember
   what the percentage was.

   Q.   Like a .075 or something. He was trying
   to get it lower than the .08?

   A.   Right,     based     on     mathematical
   calculations. Not so much on a test of the
   blood but on a test of what he saw in the
   reports from the hospital blood test.

                         * * * * *
   Q.   The blood     tests that were done and
   analyzed by the    crime lab, pursuant to the
   search warrant     that was obtained by the
   State, did those   results come in?

   A.    I don't remember that stuff.

   Q.   Because the way I recall, from looking
   at the crime lab report, they were obviously
   taken a number of hours afterwards because
   they had to do a search warrant and they were
   taken at 4: 00 or 5: 00 in the morning. They
   were  like   an   .01   or .02.  And  if  you
   extrapolate   them    back pursuant  to  this
   formula, it came back to about an . 0 8 or
   between .07 and .08.

   So it sounds like the prosecutor just wanted
   to use what the blood results were from the
   hospital.

   A.   I don't know what she was thinking
   regarding the evidence, and I'm sorry, I
   don't really remember too much about the
   State Crime Lab's results. I remember what
   the hospital said, and that's what I was
   focusing on because that's what I was trying
   to refute with Mr. Grimsbo.


12 - OPINION AND ORDER
            Q.   Do you remember if anybody from the
            crime lab came and testified about those
            results?

            A.    No, I don't remember that.

Respondents' Exhibit 134, pp. 48-59.

      During the subsequent PCR hearing,            after Petitioner's PCR

attorney     finished    questioning    trial   counsel,        the     PCR   Court

granted     Petitioner    leave   to   personally    question         his     former

attorney:

            Q:   Mr. Reim, why didn't you introduce these
            whole blood test results at either trial?

            A:   Which    which test results are you
            talking about? The - from the State Police
            thing?

            Q:   The-the tests that were            done   at     the
            Oregon State Police Crime Lab.

            A:   Right. The reason for that is this:
            First of all, my expert talked about blood
            alcohol levels - that would be helpful.

            Second of all, I was kind of worried about
            dissipation   rates.  There's   a   range  of
            dissipation rates and over the - between -
            blood was drawn - let's see - time of the
            accident if dissipation continues could have
            pushed your alcohol level either below .08 or
            above .08.

            So it              could have cut both ways.
            Additionally,    if I    started talking about
            dissipation rates and that was going to bring
            that into issue and I didn't want to do that
            when Dr. Grimsbo had admitted to me questions
            about    dissipation     rates   (indiscernible)
            whatever his level was when the hospital
            blood    draw     would    have    been    higher
             (indiscernible)    rate at the time of the
            accident if that makes sense.          Does that
            clarify it?


      13 - OPINION AND ORDER
          Q:   Did you look at the crime lab results?

         A:   Yes,   I   was   (indiscernible)   law   test
         showed.

         Q:    Those results were .01 and .02 taken at
         1:15 and 2:20 in the morning.        And the
         dissipation rate was one percent per hour.
         And if you would have calculated back to the
         accident, the BAC would have been 0.035, well
         below the legal limit. Were you aware of
         that?

         A:   I don't necessarily agree with that, Mr.
         Berliner. Certainly, my expert didn't suggest
         that as a possibility and I'm not certain
         that that's actually correct. I don't think
         the dissipation rate has been definitively
         established.

         Q:   Don't you think that that would be
         relevant evidence in a DUI Manslaughter case?

         A:   I think that it could have been relevant
         evidence. However, I think the number was the
         thing that was actually in question and that
         was where the danger lay as far as I was
         concerned.

          Q:   Isn't it something that you should have
          discussed with your client?

          A:   I discussed it with the expert, sir.

          Q:   So you think it was okay to with[o]ld
          this evidence from your client?

          A:   I don't think I withheld anything, sir.

          Q:   Did you show me these test results?

          A:   I sent to you all the discovery that I
          got. I believe that was in the - I did send
          that to you.

Respondents' Exhibit 135, pp. 27-29.

     The PCR Court resolved the issue this way:



      14 - OPINION AND ORDER
                    . although there's some things that you
               wonder about as far as the blood alcohol I -
               don't think that's before the Court. On the
               other hand, I'm not convinced for purposes of
               this record that it would have made any
               difference anyway because I think we' re not
               just talking about alcohol.

               We don't know what the evidence would be as
               far as dissipation rates. It hits me kind of
               cold from what I've heard in the past about
               what the alcohol content would have been at
               the time of the accident as opposed to when
               that was taken at the hospital. But putting
               all that aside, I don't think that's before
               us.

               I am not convinced that trial counsel's
               performance was below the constitutional
               standard either under the State or the
               federal Cons ti tut ion and I'm going to deny
               the petition.

Respondents' Exhibit 135, pp. 44-45.

         The        PCR   court        determined      that        without    evidence     of

dissipation rates,          Petitioner was unable to prove his claim.                      In

addition, the PCR judge doubted that the result of the proceeding

would have been different even if Petitioner could establish that

a more accurate reading of his BAC at the time of the hospital

plasma     test       was   below        .08.   The        judge    noted     that   because

Petitioner          had   smoked       marijuana      in    addition     to    his   alcohol

consumption,         the BAC was not the only indicator of Petitioner's

impairment.

     Petitioner argues that based upon the Crime Lab results and

the apparent dissipation rate they collectively establish,                                his

BAC could not possibly have been above the legal limit. In this

respect,       he    appears      to    challenge     the    PCR court's       decision    as


         15 - OPINION AND ORDER
involving an unreasonable determination of the facts in light of

the evidence presented. Specifically, he takes issue with the PCR

court's determination that the dissipation rates were an unknown

quantity.

        Petitioner's own PCR attorney estimated Petitioner's BAC to

be     between       .07   and   .08   during      trial     counsel's        deposition.

Respondents'         Exhibit 134,      p.   49    ("and if you extrapolate them

back pursuant to this formula,               it comes back to about an .08 or

between an .07 and .08."). This evidence was available to the PCR

judge, who also heard Petitioner's conflicting estimate that his

BAC was        .035 at the time of the accident.                 Respondents'     Exhibit

135,    p.     28.   The   judge also heard trial            counsel disagree with

Petitioner's         proposed     dissipation       rates,       "I   don't    think    the

dissipation rate has been definitively established."                           Id.    Based

upon the evidence before him, the PCR judge specifically stated,

"We don't know what the evidence would be as far as dissipation

rates,"       and noted that       the claimed dissipation rates were not

consistent with his experience.                  Id at    44. Although Respondents'

Exhibit 125 contains a detailed analysis of the BAC measurements

and purports to scientifically establish Petitioner's dissipation

rate,        the   PCR   court   refused    to    admit    the      Exhibit   because    it

pertaining to an untimely amended PCR petition that was never

filed.   2     Respondents'      Exhibit    135,     pp.     4-7.     Based    upon    this


2  Despite its exclusion in state court, Petitioner asks the Court to consider
the contents of Respondent's Exhibit 125. This Court must assess Petitioner's
claims based upon the record the PCR court had before it. See Cullen v.


         16 - OPINION AND ORDER
record,       the     PCR   court        did    not     clearly    err       in     finding       that

Petitioner had not established the dissipation rate.

        Even if this Court were to agree that Petitioner had somehow

established his dissipation rate in the PCR Court in the absence

of any expert evidence such that he was not legally intoxicated

with alcohol at the time of the accident,                            and further assuming

the Court were to conclude that trial counsel was obligated to

admit     the    Crime      Lab    results,      3    Petitioner       still       would    not    be

entitled        to    habeas      relief       where    he   fails      to   refute        the    PCR

court's decision that he                  suffered no prejudice.                   The   PCR court

focused on the fact that Petitioner mixed alcohol and marijuana

before operating a motor vehicle such that he engaged in the kind

of   reckless        conduct      that     would       subject    him to       a    Manslaughter

conviction.          This   was    similar       to    the   Oregon Court            of Appeals'

analysis on direct appeal which focused on Petitioner's testimony

that he had consumed alcohol and marijuana and believed himself

to   be    impaired         and     intoxicated           when    he     left        the    party.

Respondents' Exhibit 105, p. 5.




Pinholster,     131 S.Ct. 1388, 1400 (2011). Even if Petitioner could introduce
Respondents'     Exhibit 125 here, its would not change the ultimate outcome of
this case.

3 Although Petitioner makes much of the fact that counsel could not remember
the specifics regarding the Crime Lab reports, the record shows that counsel
considered this evidence, consulted with Dr. Grimsbo about it, and that Dr.
Grirnsbo believed that the best path forward was to ignore evidence about
dissipation rates. Respondents' Exhibit 135, pp. 27-29. Counsel believed that
focusing solely on the purportedly faulty plasma test, without giving the jury
an opportunity to conclude the dissipation rate worked against Petitioner
given the delay between the vehicular accident and the hospital draw, gave
Petitioner his best chance to prevail. This is a strategic decision that, even
though unsuccessful, counsel was permitted to make.


        17 - OPINION AND ORDER
      Although Petitioner claims he suffered prejudice because he

would not have testified at trial at all had counsel introduced

the   Crime     Lab      results,       this    argument    is   unconvincing   where

Petitioner's primary defense relied upon his testimony that he

was   not     the     driver       of   the    vehicle. 4   Consequently,    even   if

Petitioner had established that trial counsel's performance fell

below an objective standard of reasonableness, he could not show

resulting prejudice.              For all of these reasons, Petitioner is not

entitled to habeas corpus relief.


                                         CONCLUSION

      For the reasons identified above,                 the Petition for Writ of

Habeas Corpus         (#1)    is denied. The Court allows a Certificate of

Appealability       as       to   Petitioner's     argued   claims   of   ineffective

assistance of trial counsel.

      IT IS SO ORDERESt,
      DATED this       ·i:v o/day       of January, 2019.


                                              -zi(,4~
                                                  Mi aei H. Simon
                                                  United States District Judge




4 Moreover,  the prejudice argument Petitioner presented to the PCR court
appears to be somewhat different. In his Declaration prepared for the PCR
action, Petitioner stated that had he known about the Crime Lab results, he
would have testified that he was not intoxicated. Respondents' Exhibit 135,
p. 42. The PCR judge found Petitioner could not have it both ways, and found
him not to be credible on this issue. Respondents' Exhibit 135, pp. 42-43.


       18 - OPINION AND ORDER
